                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:16-cv-576-FDW

WILLIE T. BOBBITT,                        )
                                          )
                   Plaintiff,             )
                                          )
vs.                                       )                          ORDER
                                          )
FNU SCOTT, et al.,                        )
                                          )
                   Defendants.            )
__________________________________________)

       THIS MATTER comes before the Court on Defendants’ Request for a Judicial Settlement

Conference and a Stay of the Pre-Trial Deadlines, (Doc. No. 72).

       This is a civil rights action pursuant to 42 U.S.C. § 1983 filed by a pro se incarcerated

Plaintiff. On May 7, 2019, the Court issued a Pretrial Order and Case Management Plan setting

the pretrial conference for June 3, 2019 and a jury trial for July 8, 2019. (Doc. No. 70). Although

the Court has directed the Clerk to take reasonable steps to secure counsel for Plaintiff pursuant to

the Court’s Prisoner Assistance Program, (Doc. No. 69), a volunteer lawyer has not yet been

located for Plaintiff. Defendants have now filed a Motion requesting a Judicial Settlement

Conference and a stay of the pretrial deadlines pending the outcome of such conference. (Doc. No.

72).

       Defendants’ Motion for a Judicial Settlement Conference will be denied; however, the

parties may informally negotiate settlement of the case. The parties are cautioned that the Court

may assess all jurors’ costs (including Marshal’s fees, mileage reimbursement, and per diem fees)

equally against the parties or otherwise may determine appropriate assessments, unless the Clerk’s


                                                 1
office is notified at least one full business day prior to the date on which the action is scheduled

for trial or the parties establish good cause why the Court should not assess jury costs against them.

When a civil trial is settled at trial in advance of a verdict, the Court likewise may make the same

assessments unless the parties establish good cause why the Court should not do so.

       Defendants’ Motion to stay the pretrial deadlines will also be denied. However, the Court

will cancel the Pretrial Conference that is set for June 3, 2019 and will not hold a Pretrial

Conference in this case. The docket call will be at 9:00 AM on July 8, 2019 in Courtroom 1-1.

The parties must be present for jury selection at 9:00 AM on July 9, 2019 in Courtroom 1-1. For

voir dire, each party will have 10 minutes to question the first set of jurors. For each subsequent

round of jury selection, parties will have one additional minute for each empty seat. Parties will

have three peremptory challenges per side. Jurors must be challenged at the first opportunity. The

parties must be prepared to commence trial after jury selection.

       The parties are ordered to submit jointly prepared pretrial submissions1 by June 27, 2019.

These documents should be submitted to Chambers electronically utilizing the CyberClerk feature

on CM/ECF. The Case Management Order addresses the requirements for these submissions. Any

motions in limine must be filed by June 27, 2019 with responses due on July 2, 2019. The Court

will address any outstanding motions or pretrial issues on the first day of trial before the jury

arrives. Witnesses for trial should be subpoenaed by June 27, 2019. The parties must give CD-

ROMs or USBs containing the pertinent files in JPEG or PDF format for documents and images

to the Clerk of Court.2 The files should be named according to the corresponding exhibit number

assigned to the exhibit in the proposed pretrial order.


       1
           The pretrial submissions need not be jointly prepared if Plaintiff remains unrepresented at the time they are
due.
       2
           Plaintiff will be excused from this requirement if he is unrepresented at trial.
                                                            2
        The Court anticipates that this trial will take one-and-a-half days. The Court will impose a

chess clock consistent with this estimate. Parties should prepare to have a six-hour chess clock

with each side having three hours. Time will run during opening, closing, direct examination, and

cross examination, but will not run during jury selection, objections, or sidebars. For closing

argument, the parties are limited to 15 minutes for the first day of trial, plus 10 additional minutes

for each additional day of trial. It will be the responsibility of the parties to budget their chess clock

time to ensure time for closing arguments.

        IT IS, THEREFORE, ORDERED that

        1.      Defendants’ Request for a Judicial Settlement Conference and a Stay of the Pre-

                Trial Deadlines, (Doc. No. 72), is DENIED.

        2.      The Pretrial Conference Scheduled for June 3, 2019 is CANCELLED.

        3.      The docket call and trial will proceed on July 8 and 9, 2019, respectively, as set

                forth in this Order.



                                            Signed: May 23, 2019




                                                    3
